DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 12/14/20 are acknowledged and entered. Claims 1 and 19 are cancelled.1 Claims 2-18 and 20 are pending.2
Terminal Disclaimer
The terminal disclaimer filed on 12/14/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,443,981 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	Accordingly, the double patenting rejection of claims 2-18 and 20 is withdrawn.
Allowable Subject Matter
Claims 2-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. The closest prior art, Zhang (US 2017/0115096, previously cited), teaches a similar method,3 but fails to teach all claim limitations in the context and combination now recited. Zhang thus fails to anticipate or render the claims obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
    

    
        1 This renders the restriction of these claims moot.
        2 Applicant’s amendment has made claims 6 and 13 independent. The Examiner has renumbered the claims on the issue classification form in accordance with what the Examiner believes Applicant’s intent with the numbering of claims.
        3 See e.g. Non-final Office Action dated 10/30/20, pages 2-5.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.